DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in France on 16 September 2021.  It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.  A certified copy of the foreign design application must be filed in the U.S. design application to meet the requirements of 35 U.S.C. 119. 
The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g) which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and § 1.323. (37 CFR 1.55, subsection g(1)).
Specification
	It is recommended that the description, “Portable audio apparatus with six buttons (a boat, a buddha, a hand, a leaf, a quaver as well as a target) placed at the edge of the top face (front view)” be canceled from the specification because it duplicates the description of the claimed design evident in the reproductions.  No description of the design in the specification beyond a brief description of the drawing is generally necessary, since as a rule the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). (MPEP 2920.04(a)II) 

Claim Refusal- 35 U.S.C. 112(a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the reproductions do not describe the claimed design such that the exact scope and appearance thereof can be properly understood. Specifically, the interior portions of the top port feature (labeled with arrows and the letter A) inside of the slanted lip (labeled A’) seen in reproduction 1.4 cannot be fully understood. For example, the depth at which the ring like feature (labeled B) exists relative to the adjacent edges and surfaces cannot be determined. Similarly, the depth at which the interior surface (labeled C) is recessed relative to the adjacent edges cannot be properly understood. As a result, the exact configuration of the features located inside of the top opening cannot be determined.  

    PNG
    media_image1.png
    327
    780
    media_image1.png
    Greyscale

	Furthermore, the interior portions of the port feature (labeled D below) shown in reproduction 1.3 cannot be fully understood. Specifically, the surfaces and edges (labeled E below) that exist inside of the outer slanted lip (labeled F below) cannot be fully understood. The depth at which these surfaces and edges exist relative to one another as well as the adjacent surfaces and edges cannot be properly determined. 

    PNG
    media_image2.png
    353
    1188
    media_image2.png
    Greyscale


Guidance for Amendment
Applicant may attempt to overcome this refusal by indicating that protection is not sought for the interior surfaces and edges located inside of each of the ports discussed above by amending the reproductions to color wash the interior features.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If Applicant chooses to do so, an appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the article that form no part thereof. 
 For example, if Applicant applies a color wash to portions of the reproduction to be removed from the claimed design, the following statement would be acceptable: 
--The (applicants color of choice) color indicates portions of the article that form no part of the claimed design.--
	Please see an annotated example of a color wash as described above, please note that slanted lip at the edge of each port opening is not included in the color wash. 

    PNG
    media_image3.png
    265
    254
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    349
    431
    media_image4.png
    Greyscale


Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet and appropriate changes made to the brief description of the several views of the drawings for consistency.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and for ease of comparison with the International Registration, the numbering of the drawing figures should not be changed even if one or more figures are canceled.
A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter into the disclosure, prohibited by 35 U.S.C.§132 and 37 C.F.R.§1.121(f).  Additionally, any amendment must meet the written description requirement of 35 U.S.C. 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to either the addition to, or the removal of, any elements shown in the original disclosure of the design.
Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).


Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the
International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window 
	
Conclusion
The claim is refused under 35 USC § 112(a) and (b).
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.
To inquire about this communication, applicants may contact Examiner Cole Holman by phone at (571)272-8517.  The examiner can normally be reached Monday through Friday, 7 a.m. to 3 p.m. Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner' s supervisor, George Bugg, by phone at (571) 272-2998. The fax number for this group is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
/COLE SANDERS HOLMAN/Examiner, Art Unit 2911                                                                                                                                                                                                        
/KATHLEEN L JONES/Primary Examiner, Art Unit 2923